As filed with the Securities and Exchange Commission on July 27, 2009 File No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10 GENERAL FORMFOR REGISTRATION OF SECURITIES PURSUANT TO SECTION12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 AOL Inc. (Exact name of registrant as specified in its charter) Delaware 20-4268793 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 770 Broadway New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:
